UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GEORGE T. HODGE,                      
               Plaintiff-Appellant,
                 v.
                                                  No. 00-1087
JODY A. SOPER; SUTTLES TRUCK
LEASING, INCORPORATED,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                          (CA-99-116-2)

                       Submitted: July 31, 2001

                      Decided: September 5, 2001

   Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

George T. Hodge, Appellant Pro Se. Samuel Vernon Priddy, III, Ter-
rence Lemarr Graves, Sr., Frank B. Miller, III, SANDS, ANDER-
SON, MARKS & MILLER, Richmond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                           HODGE v. SOPER
                              OPINION

PER CURIAM:

   George T. Hodge (Hodge) appeals the district court’s judgment fol-
lowing a jury verdict in favor of the Defendants in his claim for the
wrongful death of his sixteen year old son, Darrell J. Hodge (Darrell).
Darrell was killed when his bicycle collided with a tractor-trailer
operated by Jody A. Soper (Soper) and owned by Soper’s employer,
Suttles Truck Leasing, Inc. (Suttles). Hodge, the administrator of Dar-
rell’s estate, sued Soper and Suttles. Following a three-day jury trial,
the jury returned a verdict in favor of Defendants. The district court
denied Hodge’s motion to set aside the judgment or for a new trial.
Hodge noted a timely appeal.1

   First, Hodge appeals the jury’s finding that Darrell was contribu-
torily negligent, arguing that the jury should have rejected the testi-
mony of Defendants’ expert, Dr. Scott Krenrich, as erroneous and
beyond his expertise. Because our jurisdiction is based on diversity
of citizenship, we apply the law of Virginia, the state where the acci-
dent occurred. See Freeman v. Case Corp., 118 F.3d 1011, 1014 (4th
Cir. 1997). Whether a plaintiff is guilty of contributory negligence is
typically a question for the jury’s consideration. See Phillips v. Stew-
art, 148 S.E.2d 784, 787 (Va. 1966). The jury’s verdict should be sus-
tained if it is based on competent evidence and controlled by proper
instructions in an impartially conducted trial. See Smithey v. Sinclair
Ref. Co., 122 S.E.2d 872, 875 (Va. 1961).

   We find that Hodge failed to preserve his objection to Dr. Kren-
rich’s expert testimony, which we find was not erroneous or prejudi-
cial. We further find that ample credible evidence permitted the jury
to find that Darrell knowingly continued to ride his bicycle after suf-
fering a total or partial failure of his brakes to his peril. Although a
trier of fact could have resolved the issue differently, we decline to
disturb the jury’s findings of contributory negligence.
    1
   Although Hodge was represented by counsel at trial, he filed his
appeal pro se.
                              HODGE v. SOPER                               3
   Next, Hodge maintains that the district court erred in sustaining the
magistrate judge’s ruling limiting the testimony of Dr. Charles Bene-
dict, Hodge’s accident reconstruction expert, based on the court’s
gatekeeping function as set forth by the United States Supreme Court
in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).2
See also Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).

   We review the district court’s decision to exclude portions of Dr.
Benedict’s testimony for abuse of discretion. See Kumho Tire Co.,
526 U.S. at 152; Benedi v. McNeil-P.P.C., Inc., 66 F.3d 1378, 1385
(4th Cir. 1995). Defendants supported their Daubert challenge to Dr.
Benedict’s proposed testimony with references to literature recog-
nized in the field of accident reconstruction, and affidavits from
Defendants’ accident reconstruction experts providing evidence that
Dr. Benedict’s expertise and methodology were speculative, without
basis, and unreliable. Hodge did not submit any evidence to counter
Defendants’ arguments, except as to Dr. Benedict’s opinion as to the
speed of the tractor-trailer, which the district court deemed admissi-
ble. Applying the analysis set forth in Daubert, we find that the dis-
trict court did not abuse its discretion in adopting the magistrate
judge’s recommendation to exclude the portions of Dr. Benedict’s tes-
timony that it found unreliable and beyond his expertise.

   Next, Hodge asserts the district court erred in overruling his Batson
objections as to the striking of two potential African-American jurors.
See Batson v. Kentucky, 476 U.S. 79, 97 (1986). The district court’s
decision on the ultimate question of discriminatory intent is a factual
finding accorded great deference, and we will only reverse that find-
ing for clear error. See Hernandez v. New York, 500 U.S. 352, 364-65
(1991); United States v. Grimmond, 137 F.3d 823, 833 (4th Cir.
1998).
  2
    The district court sustained the magistrate judge’s ruling allowing Dr.
Benedict to testify as to the speed of the tractor-trailer. The court prohib-
ited Dr. Benedict’s testimony as to the causation of physical injury,
movement of the tractor-trailer prior to the skid marks being established,
the meaning of various legal terms, whether a driver has a tendency to
straighten out a curve, and whether the accident would not have occurred
but for Soper’s method of operation.
4                           HODGE v. SOPER
   Applying the factors enunciated in Batson, we conclude that Hodge
failed to satisfy his burden of proving purposeful discrimination by
failing to prove that Defendants’ rationale was pretextual and that the
district court did not clearly err by finding that Defendants’ reason for
striking the jurors was race-neutral. See Purkett v. Elem, 514 U.S.
765, 767-68 (1995); Davis v. Baltimore Gas & Elec. Co., 160 F.3d
1023, 1026 (4th Cir. 1998).

   Finally, Hodge alleges that the district court should have instructed
the jury that contributory negligence must be more than trivial and
must be a contributing cause of the accident.3 We review challenges
to jury instructions for abuse of discretion. See Nelson v. Green Ford,
Inc., 788 F.2d 205, 208-09 (4th Cir. 1986). We find that the district
court did not abuse its discretion in its instructions as to contributory
negligence. See Artrip v. E. E. Berry Equip. Co., 397 S.E.2d 821, 824
(Va. 1990).

   We have reviewed the record and the district court’s opinion and
find no reversible error. Accordingly, we affirm. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED
    3
  Hodge also attacks the district court’s comment that the case was not
complex and that he would not authorize note taking. However, as
Hodge did not object at trial, we decline to review this issue on appeal.